 

Case 2:20-cv-00372-RAJ Document 7 Filed 03/22/20 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

UNITED STATES DISTRICT COURT

for the
Western District of Washington [|

 

 

 

Gabriella Kertesz pro se and all other similarly
situated citizens
, =“CV-Owy
Plaintiff(s) Rs WF U W
v. Civil Action No.

Bob Ferguson

 

New! Neue! “Neue Nee! Nee Nee Nee Nee Nee eee Nee ee”

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

Bob Ferguson

Attorney General of Washington State
800 Fifth Ave

Suite 2000

Seattle, WA 98104

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,

whose name and address are: :
Gabriella Kertesz

9702 1st Ave NW
Seattle, WA 98117

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

é

  

 

 

Date: 3 / al LOLO yy Vd tL
_ i Signature of €lerk or Deputy Clerk
 

Case 2:20-cv-00372-RAJ Document 7 Filed 03/22/20 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No, 20-CV-00372 ~ BA

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (I)

This summons for (name of individual and title, if any) Bob Ferguson, Attorney General of Washington State

 

 

was received by me on (date) OS (3 | 206 2)
d 7

CI I personally served the summons on the individual at (place)

 

on (date) ; Or

 

© I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

on (date) , and mailed a copy to the individual’s last known address; or

@ I served the summons on (name of individual) Sos MM. BaShak A A , who is
designated by law to accept service of process on behalf of (name ef organization) Yo Ryoy

 

 

CGpretlar on(datey) 3/13/2020 sor

I returned the summons unexecuted because ; OF

 

 

CI Other (specify):

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

 

i i oe of 4
| ; i A j fo i a y _——
Date: ~ S29 kA, 4A A
a “Si 8 signature ~ iff
Kelly Forsyth

 

Printed name and title

9553 Palatine Ave N
Seattle, WA 98103

 

Server’s address

. Additional information regarding attempted service, etc:

Bob Ferguson was served in his individual capacity under Fed.R.Civ.P.4(i)(3) on this date.
